Digitally signed by
                                                                               Reporter of
                                                                               Decisions
                              Illinois Official Reports                        Reason: I attest to
                                                                               the accuracy and
                                                                               integrity of this
                                                                               document
                                      Appellate Court                          Date: 2018.07.30
                                                                               13:03:20 -05'00'




           Nwaokocha v. Illinois Department of Financial & Professional Regulation,
                                  2018 IL App (1st) 162614



Appellate Court          EMMANUEL K. NWAOKOCHA, Plaintiff-Appellee and Cross-
Caption                  Appellant, v. THE ILLINOIS DEPARTMENT OF FINANCIAL
                         AND PROFESSIONAL REGULATION and JAY STEWART, in His
                         Official Capacity as Director of the Division of Professional
                         Regulation of the Illinois Department of Financial and Professional
                         Regulation, Defendants-Appellants and Cross-Appellees.



District & No.           First District, Fourth Division
                         Docket No. 1-16-2614



Filed                    March 15, 2018



Decision Under           Appeal from the Circuit Court of Cook County, No. 15-CH-7453; the
Review                   Hon. Sophia H. Hall, Judge, presiding.



Judgment                 Reversed and remanded.


Counsel on               Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
Appeal                   Solicitor General, and Paul Racette, Assistant Attorney General, of
                         counsel), for appellants.

                         Alan Rhine, of Chicago, for appellee.
     Panel                    JUSTICE McBRIDE delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Burke and Justice Ellis concurred in the judgment
                              and opinion.


                                                OPINION

¶1          In this case, the plaintiff, Emmanuel K. Nwaokocha, was found to have violated the
       Medical Practice Act of 1987 (Act) (225 ILCS 60/1 et seq. (West 2012)) based on his guilty
       plea in federal court, in which he admitted to knowingly and willfully soliciting and receiving
       a kickback for referring a patient to a home health care provider for services that would be paid
       for by Medicare. The Director of the Division of Professional Regulation (Director) of the
       Illinois Department of Financial and Professional Regulation (Department) concluded that,
       based on this violation, plaintiff’s medical license should be suspended for a minimum period
       of three years. Plaintiff challenged the sanction in a complaint for administrative review in the
       circuit court, and the circuit court subsequently instructed the Department to enter a suspension
       without a minimum period. In this court, the Department contends that the Director did not
       abuse his discretion and that the Director’s chosen sanction should have been imposed.
       Plaintiff cross-appeals, arguing that any suspension is “unduly harsh” and that the appropriate
       sanction would have been probation.
¶2          The record shows that in September 2013, a federal grand jury charged in a superseding
       indictment that plaintiff and 10 other defendants had engaged in a scheme to commit Medicare
       fraud over a five-year period. The indictment alleged that plaintiff and another physician
       referred patients to Rosner Home Healthcare (Rosner), a provider of home health care services,
       and falsely certified on forms that the patients were confined to their homes and required home
       health care services. Medicare reimbursed Rosner for the medically unnecessary services that
       it provided as a result of those referrals, and Rosner paid bribes and kickbacks to plaintiff and
       the other physicians in exchange for the referrals.
¶3          In April 2014, the federal government filed a superseding information against plaintiff,
       charging plaintiff with violating 42 U.S.C. § 1320a-7b(b)(1)(A) (2012), which provided that
       “[w]hoever knowingly and willfully solicits or receives any remuneration (including any
       kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in kind *** in
       return for referring an individual to a person for the furnishing or arranging for the furnishing
       of any item or service for which payment may be made in whole or in part under a Federal
       health care program *** shall be guilty of a felony.” The information specifically alleged that
       in July 2012, plaintiff was paid a kickback of $600 by a representative of Rosner in exchange
       for referring a patient to it for home health care services that would be paid for by Medicare.
       The information further alleged that the $600 payment was subject to forfeiture.
¶4          Plaintiff entered into a plea agreement to “enter a voluntary plea of guilty to the
       superseding information, which charged [plaintiff] with knowingly and willfully soliciting and
       receiving remuneration from Rosner in return for referring patients to Rosner for the furnishing
       and arranging for the furnishing of services for which payment may be made in whole or in
       part under Medicare, in violation of Title 42, United States Code, Section 1320a-7b(b)(1)(A).”


                                                   -2-
     Plaintiff agreed that he was pleading guilty “because he [wa]s in fact guilty of the charge
     contained in the superseding information.” The plea agreement provided a factual basis, and
     plaintiff admitted “the following facts and that those facts establish his guilt beyond a
     reasonable doubt.” Specifically, plaintiff admitted that on July 19, 2012, he met with Edgardo
     Hernal from Rosner, and during the meeting, plaintiff “received from Hernal a cash payment
     of $600, which [plaintiff] understood was payment for his referring a patient to Rosner.”
     Plaintiff also admitted that he “knew that accepting the money was unlawful” and that “Rosner
     billed Medicare for the home health care services purportedly provided to the patient whom
     [plaintiff] referred.” Plaintiff acknowledged that the charge to which he was pleading guilty
     carried a maximum sentence of five years imprisonment and “a maximum fine of $250,000, or
     twice the gross gain or gross loss resulting from the offense, whichever is greater.” Plaintiff
     agreed that each party could “recommend whatever sentence it deem[ed] appropriate.”
     Plaintiff further stated that he had “read [the plea] [a]greement and carefully reviewed each
     provision with his attorney” and that he “underst[ood] and voluntarily accept[ed] each and
     every term and condition of” the plea agreement.
¶5       A presentence investigation report (PSI) was prepared by a probation officer and submitted
     to the federal district court in advance of the sentencing hearing. The PSI indicated that in
     addition to the $600 kickback that he received in July 2012, plaintiff had also received a series
     of payments from representatives at Rosner for several years prior. The PSI also indicated that
     between 2008 and 2012, plaintiff had referred 72 patients to Rosner, for which Medicare paid
     Rosner approximately $1.2 million. Special agent Ed Leitelt of the office of the Inspector
     General of the United States Department of Health and Human Services reported that plaintiff
     was recorded accepting $600 kickbacks on nine separate occasions and estimated that plaintiff
     had received a total of $78,000 in kickbacks from Rosner.
¶6       The PSI further indicated that plaintiff had made a written statement, reporting that he “was
     told, and believed, the money he received from Rosner was for marketing purposes.” He
     claimed that he did not know that the conduct was illegal, but admitted that he could have taken
     steps to discover that it was. Plaintiff stated that he “did not set out to break the law but knew in
     his heart something was not right about the situation.” He told the probation officer that he did
     not solicit or ask for the bribes but accepted them “against [his] better judgment.” Plaintiff
     further claimed that he donated $10,500 of funds received from Rosner to charity.
¶7       At sentencing before the federal court, the government requested a sentence of 30 months’
     imprisonment, arguing that plaintiff “took advantage of the trust that his patients placed in him
     by making decisions that were influenced by his receipt of undisclosed, illegal remuneration
     from Rosner.” Plaintiff contended that he was trusting, naive, and “led down a primrose path”
     by other participants in the scheme. Plaintiff submitted a number of letters from patients and
     coworkers, attesting to his character, and requested a sentence of probation. Plaintiff asserted
     that even if the federal district court would “do nothing other than impose the conviction and
     the mandatory special assessment of $100, [plaintiff] would still lose a variety of rights that he
     holds incredibly dear, including *** his chosen profession,” noting that he would “have
     disciplinary action taken against his medical license by the Illinois Department of Financial
     and Professional Regulation.”
¶8       The federal district court adopted the PSI and sentenced plaintiff to four years of probation,
     250 hours of community service, forfeiture of the $600 kickback, and a $5000 fine. The court
     indicated that it was sentencing plaintiff “below the advisory guideline range” but did not

                                                   -3-
       explain its reasons for the departure. The court specifically stated that it was “recommend[ing]
       to the Department of Financial and Professional Regulation that [plaintiff] be permitted to keep
       his medical license,” but it did not provide any reasons for that recommendation.
¶9         Thereafter, in June 2014, the Department filed an administrative complaint against
       plaintiff, seeking discipline with regards to his medical license, which began the proceedings
       that are the subject of the instant appeal. The complaint alleged that plaintiff’s guilty plea
       established that he violated section 22(A)(3) of the Act, which allows the Department to
       impose discipline based on a “plea of guilty *** under the laws of any jurisdiction of the
       United States of any crime that is a felony.” 225 ILCS 60/22(A)(3) (West 2012). The
       Department also alleged that plaintiff’s guilty plea established a violation of section 22(A)(5)
       of the Act, allowing for discipline based on “[e]ngaging in dishonorable, unethical or
       unprofessional conduct of a character likely to deceive, defraud or harm the public.” Id.
       § 22(A)(5). The Department asked that plaintiff’s medical license be “suspended, revoked, or
       otherwise disciplined.” In plaintiff’s answer to the complaint, he admitted his guilty plea but
       contended that his license should not be revoked or suspended and requested that he receive
       lesser discipline such as probation or a reprimand.
¶ 10       In November 2014, a Department Administrative Law Judge (ALJ) conducted a hearing on
       the Department’s complaint. Plaintiff was the only witness to testify at the hearing.
¶ 11       Plaintiff testified that he was a doctor and had practiced for over 30 years. He
       acknowledged that he pleaded guilty to “accepting money for [a] patient referral,” that he was
       in fact guilty of the offense, and that he read the plea agreement several times before signing it.
¶ 12       Plaintiff explained that he began taking money from Rosner in 2008 or 2009. He estimated
       that he received money approximately 10 times in 2009, between 1 and 5 times in 2010, less
       than 10 times in 2011, and he could not remember how many times in 2008 or 2012. He
       characterized the payments as infrequent, occurring about half the time that he made referrals
       to Rosner. Plaintiff stated that he had not solicited or asked for the payments and that he gave
       the money back on one occasion. Plaintiff testified that he would receive envelopes of cash,
       which sometimes included handwritten notes of thanks for referring patients to Rosner.
¶ 13       Plaintiff denied that he had received almost $80,000 in kickbacks, as was estimated by the
       federal government, claiming instead that the total was between $7000 and $10,000. He
       asserted that he did not spend any of the money for “personal use” but used it for various
       charitable pursuits. He did not declare the payments as income on his tax returns from 2008
       through 2011, or on his initial 2012 return, because he was not keeping track of the money he
       received. After his arrest in July of 2012, plaintiff filed a supplemental disclosure to his 2012
       return which declared $7000 in additional income.
¶ 14       At various points during his testimony, plaintiff provided different answers to questions
       regarding whether he believed that accepting the money was wrong at the time that he did it.
       Plaintiff first contended that he did not think that it was wrong to accept the money, but later
       stated that he knew “in [his] heart” that he was wrong and that “there was something not quite
       right there.” Plaintiff asserted, however, that he did not believe that taking the money was
       criminal, and that he thought that it was “marketing” and “part of [Rosner’s] business
       practices.”
¶ 15       Plaintiff denied that he was receiving $500 per referral in 2008 and that he later asked for
       the referral amount to be increased to $700 before agreeing to settle for $600 per referral.
       Plaintiff testified that between March and July of 2012, Hernal came to see him on various

                                                    -4-
       occasions. Plaintiff later learned that Hernal had been “audio taping” him, and plaintiff
       believed that Hernal visited “specifically to set [plaintiff] up.” Plaintiff further claimed that he
       was unaware that patients needed to be homebound for the federal government to pay for home
       health care services and asserted that he never certified a patient as homebound if he did not
       believe it to be true.
¶ 16       When questioned about the high ethical standards that physicians are held to, plaintiff
       stated that he had “always taken the best care of [his] patients to the best of [his] ability [and]
       i[n] terms of *** taking the utmost care of [his] patients, [he was] second to none.”
¶ 17       In January 2015, the ALJ issued his report and recommendation to the Department’s
       medical disciplinary board. In that report the ALJ determined that plaintiff had violated section
       22(A)(3) of the Act when he pleaded guilty to receiving the kickback from Rosner. The ALJ
       also concluded that plaintiff had also violated section 22(a)(5) because his conduct violated the
       ethical standards applicable to physicians. The ALJ rejected plaintiff’s position that he did not
       know at the time that he accepted the kickback that it was unlawful. The ALJ stated:
               “[T]he ALJ disagrees with this assertion, noting that in the Plea Agreement,
               [plaintiff’s] admission is stated in the present tense while his knowledge of the
               criminality of accepting the money is stated in the past tense. [Plaintiff’s] Plea
               Agreement does not state that [plaintiff] ‘admits’ that he ‘knows’ that accepting the
               money was unlawful. Moreover, the ALJ notes that [plaintiff’s] admission that he
               knew accepting the money was unlawful appears in the middle of a subparagraph
               otherwise and expressly referencing the events and conditions of July 19, 2012.
               [Plaintiff] testified that he read the Plea Agreement several times before he signed it.
               He also had counsel at the time he executed the Plea Agreement and said [plaintiff’s]
               counsel also signed the Plea Agreement.”
¶ 18       The ALJ noted that plaintiff’s acceptance of $600 in July 2012 “was part of a long series of
       similar acceptances by [plaintiff] of payment from Rosner in return for his referring patients to
       Rosner.” The ALJ further stated that plaintiff’s
               “(i) acceptance of envelopes full of cash for years in an economy where cash
               distributions by *** businesses are unusual, and (ii) his failure to pay taxes on those
               cash payments until his arrest, both support the ALJ’s conclusion that [plaintiff] knew
               the payments were illegal. The ALJ concluded from observing [plaintiff] and listening
               to his testimony that [plaintiff] received several written notes of thanks for a referral
               with the envelopes of cash, and that [plaintiff] knew that Hernal was paying him when
               he referred patients to Hernal. The ALJ is not persuaded by [plaintiff’s] assertions to
               the contrary. The ALJ concludes that [plaintiff] was not being candid when he claimed
               at the formal hearing that he did not know at the time that the payments from Hernal
               were in return for referrals.”
¶ 19       In deciding what sanction to impose on plaintiff’s license, the ALJ noted that the
       aggravating factors included the seriousness of the offense, the impact of the offense on injured
       parties, the vulnerability of the injured parties, the motive for the offense, and the financial
       gain that resulted from the offense. In considering plaintiff’s testimony regarding mitigation,
       the ALJ stated:
               “[T]he ALJ had the opportunity to listen to [plaintiff’s] testimony and observe his
               demeanor and concluded that [plaintiff] was not being candid at times. The ALJ finds
               the testimony that [plaintiff] did not pay taxes on envelopes of cash because he was not

                                                    -5-
                keeping track of the money to be lacking in credibility. Even if [plaintiff] were not
                interested in making money, he knew that he used it for patient medication and
                charities. [Plaintiff] was keeping track of the funds. This brings [plaintiff’s] credibility
                into question about other things, like his statements that he returned the money to
                Hernal and his statements that he never certified a patient as homebound when he did
                not believe he or she was homebound.”
¶ 20       The ALJ determined that plaintiff’s lack of prior discipline was a factor in mitigation.
       However, he declined to find plaintiff’s contrition for the offences as a factor in mitigation,
       noting that, although plaintiff claimed to be sorry for his actions, “the ALJ observed that
       [plaintiff] made remarks that reflected that he was not always sincerely regretful when he said
       he was sorry.” The ALJ found plaintiff’s cooperation with the federal government, his guilty
       plea, and his payment of $600 in restitution for the kickback, were factors in mitigation, but
       rejected plaintiff’s contention that belatedly paying taxes on $7000 in kickbacks constituted a
       mitigating factor of voluntary remedial action.
¶ 21       The ALJ stated that it was giving little weight to letters that praised plaintiff’s character
       that had been submitted to the federal district court prior to his sentencing, noting that the
       authors were not subject to cross-examination and that the letters were intended for a different
       proceeding. The ALJ also gave little weight to a document that purported to list charitable
       donations made by plaintiff, observing that the list was unsigned and undated.
¶ 22       The ALJ noted that the Department was seeking an indefinite suspension of plaintiff’s
       license for a minimum period of four years to run concurrently with his criminal probation, and
       that plaintiff was requesting discipline of less than a suspension. The ALJ addressed the federal
       district court’s recommendation that plaintiff be permitted to keep his license, but observed
       that the court gave no explanation for that recommendation and did not indicate that it had
       considered the factors required to be considered in aggravation and mitigation of discipline
       imposed by the Department.
¶ 23       The ALJ described plaintiff’s testimony and demeanor throughout the proceedings, finding
       that plaintiff
                “does not at this time appreciate the seriousness of engaging in Medicare fraud. At
                times, he would force strings of apologies into answers that did not require them.
                [Plaintiff] made remarks that reflected that he was not sincerely regretful, but annoyed
                at having to express regret in a Department setting.
                                                      ***
                     The ALJ concluded from [plaintiff’s] testimony and demeanor that he was not
                taking Medicare fraud seriously because he considered his patient care to be sufficient.
                It further appeared that [plaintiff] could not be bothered to recall *** details related to
                his acceptance of illegal remuneration.”
¶ 24       The ALJ explained that it was recommending a suspension with a minimum period so that
       plaintiff could demonstrate that he was unlikely to engage in further fraud before being
       permitted to practice again. The ALJ agreed with the Department that a suspension should be
       linked to his criminal probation but noted that the minimum of four years sought by the
       Department would extend past the end of the probation period, since time had passed since the
       probation period began. Accordingly, the ALJ recommended that plaintiff’s license be
       indefinitely suspended for a minimum of three years.


                                                     -6-
¶ 25       In February 2015, the Medical Disciplinary Board (Board) adopted the ALJ’s findings of
       fact, conclusions of law, and recommendations. Plaintiff filed a “motion for reconsideration
       but not rehearing.” Plaintiff acknowledged “the Department’s authority to impose this
       sentence” as well as the “underlying facts” and that “grounds for discipline” existed. Plaintiff
       argued, however, that he was an “exceptional man and *** physician who made an
       unbelievably poor decision” that was inconsistent with his character. On March 27, 2015, the
       Director entered an order denying plaintiff’s motion for reconsideration and imposing an
       indefinite suspension for a minimum of three years on plaintiff’s medical license.
¶ 26       In May 2015, plaintiff filed a complaint for administrative review in the circuit court,
       seeking reversal of the Director’s decision. Plaintiff submitted a memorandum of law on July
       24, 2015, arguing that the agency complaint had charged “only one offense” regarding a single
       $600 kickback and that his due process rights were violated when the ALJ considered more
       than the single instance in imposing discipline. Plaintiff further alleged that the agency “failed
       to give sufficient weight” to factors in mitigation and that the agency should have “given
       deference” to the federal district court’s recommendation that he be allowed to keep his
       license. Plaintiff alleged that the sanction imposed was “arbitrary and capricious and overly
       harsh in view of the mitigating circumstances.” Finally, plaintiff alleged that the sanction was
       not “consistent with sanctions imposed in other cases.” Plaintiff pointed to cases involving
       other physicians with convictions for receiving kickbacks, arguing that his sanction was too
       harsh in light of the sanctions that had been imposed on those physicians. Accordingly,
       plaintiff asked the court to reverse and remand the administrative decision for the imposition of
       a new sanction.
¶ 27       On July 29, 2015, plaintiff filed a motion requesting the court to take “judicial notice of the
       sanction imposed by the Department *** in the case of Dr. Patel,” who plaintiff alleged had
       received a sanction of a suspension of his license with no minimum period in similar
       circumstances. Plaintiff attached the “consent order” that had been entered in Dr. Patel’s
       proceedings before the Department.
¶ 28       On October 9, 2015, the Department responded to plaintiff’s motion to take judicial notice,
       arguing that the court should not take judicial notice of a sanction imposed “on an unrelated
       party in an unrelated matter.” The Department argued that the consent order was “outside of
       the administrative record” and it was “irrelevant” to the sanction imposed on plaintiff.
¶ 29       The Department also responded to plaintiff’s memorandum of law. It contended that the
       Department’s decision was not against the manifest weight of the evidence. It stated that
       plaintiff waived the issue of the Department relying on a pattern of conduct because he did not
       seek to limit his testimony, object, or otherwise raise the argument during the administrative
       proceedings. Alternatively, the Department argued that the additional related criminal
       behavior was properly considered in light of the evidence submitted at the hearing, and that the
       complaint had reasonably apprised plaintiff of the charges against him. The Department
       further argued that the sanction was not arbitrary, capricious, or overly harsh; that the sanction
       was related to the purpose of the Act; and that no deference was required to be given to the
       federal district court’s recommendation.
¶ 30       On December 11, 2015, the circuit court entered an order holding the following:
                    “1) The court takes official notice of the decision by the Department of Financial
               and Professional Regulation in the Kamal Patel case.


                                                    -7-
                   2) The court finds that the Department could consider the testimony of [plaintiff]
               regarding uncharged violations when there was no objection to this testimony at the
               administrative hearing.
                   3) The court finds that the Department has the authority to not follow a
               recommendation regarding licensure of a judge who renders a sentence in a criminal
               case;
                   4) The court finds there must be a sense of uniformity in the imposition of sanctions
               on licenses;
                   5) The case is remanded for the issuance of an order of suspension without a
               minimum period in order for the sanction to be consistent with other sanctions imposed
               by the Department of Financial and Professional Regulation where individuals were
               convicted of Medicare fraud.”
¶ 31       Upon remand, the Director issued an order reiterating that he
               “concur[red] with and adopt[ed] the ALJ’s findings regarding the aggravating factors
               in this matter, including but not limited to the following factors:
                   a. [Plaintiff] was not candid when he claimed at the formal hearing that he did not
               know at the time that the payments he received from Rosner’s agents were in return for
               referrals, raising questions about the truthfulness of his testimony.
                   b. [Plaintiff]’s serious offenses injured his patients and all other people who are in
               or rely on the medical marketplace.
                   c. [Plaintiff] himself indicated that he received between $7,000 and $10,000 in
               remuneration from Rosner, for which he did not pay taxes until after he was arrested.”
¶ 32       The Director also
               “concur[red] with and adopt[ed] the ALJ’s findings regarding the mitigating factors in
               this matter, including but not [limited] to:
                   a. [Plaintiff]’s lack of prior disciplinary action *** .
                   b. [Plaintiff]’s cooperation with the department and other investigative authorities.
                   c. [Plaintiff]’s compliance with the District Court’s order requiring him to pay
               restitution.”
¶ 33       The Director stated that the Department “did not agree with the Circuit Court’s finding that
       the indefinite suspension for a minimum of three (3) years is inconsistent with other sanctions
       imposed by the Department where medical licensees were convicted of Medicare fraud.” The
       Director cited Siwek v. Police Board, 374 Ill. App. 3d 735, 738 (2007), for the proposition that
       “ ‘the fact that different individuals have been disciplined differently is not a basis for
       concluding that an agency’s disciplinary decision is unreasonable.’ ” The Director
       distinguished three cases involving other physicians that plaintiff had relied on during the
       administrative hearing, concluding that none of those cases supported a conclusion that an
       indefinite suspension for a minimum of three years was inconsistent with other sanctions
       imposed by the Department.
¶ 34       The Director also concluded that the circuit court “should not have considered” the case of
       Dr. Patel, because the Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2014))
       provides that no new evidence should be heard by the court during judicial review, and the
       order involving Dr. Patel was “outside of the administrative record.”


                                                   -8-
¶ 35        The Director stated that, “[h]aving considered the aggravating and mitigating factors in this
       matter, I hereby deem that [plaintiff]’s license should be indefinitely suspended for a minimum
       period of three (3) years, in accordance with the recommendation made by the ALJ and
       adopted by the board. *** While I believe that an indefinite suspension for a minimum of three
       years is warranted in this case based upon the law and the evidence, I will enter a lesser
       sanction in accordance with the Circuit Court’s Order, for the sole purpose of complying with
       the Circuit Court’s Order without waiving any issue for review on appeal.” Accordingly, the
       Director ordered that plaintiff’s license be placed on indefinite suspension with no minimum
       period.
¶ 36        Thereafter, on April 6, 2016, plaintiff filed a “motion for a stay” pending appeal,
       requesting that he be allowed to “earn a living during the pendency of an appeal.” Plaintiff
       pointed out that the Department had indicated that it planned to appeal, and he argued that
       allowing the suspension to remain in effect while the appeal was pending would effectively
       result in “a suspension for a minimum period of time, which would contradict the intent” of the
       circuit court’s order. Plaintiff objected to certain aspects of the Director’s order on remand,
       arguing that the Director had improperly failed to address the “case of Dr. Begum” and had
       “made findings of fact which were not included in the prior administrative decision.” Plaintiff
       contended that the Department “violated the requirements of the Medical Practice Act” by
       entering new findings of fact after the case was remanded and by not allowing plaintiff an
       “opportunity to present argument” regarding those findings of fact. Accordingly, plaintiff
       sought a “stay of the enforcement of the final administrative decision of the Agency.”
¶ 37        On April 19, 2016, the parties appeared in court to discuss plaintiff’s motion to stay. When
       the court asked if the Department had filed a notice of appeal yet, plaintiff’s counsel stated, “I
       don’t believe they have filed the notice of appeal, but I think it has to come back to the court
       first. *** I think when you remand a case, *** this court retains jurisdiction where there is a
       remand to the administrative agency.” Counsel for the Department then stated, “I believe that
       we need a final order from *** [Y]our Honor before it moves to this next step where we move
       forward properly.” Counsel for plaintiff added that his motion for a stay “does raise an issue
       about whether the order that was entered *** was procedurally proper. Part of our motion
       raises the fact that when it was remanded, the director made new findings. However, under the
       Medical Practice Act, *** there’s a requirement that before any disciplinary functions can be
       exercised by the Department they have to have a written report from the Medical Disciplinary
       Board. There was no such report from the Medical Disciplinary Board, so the order that was
       entered by the director on his own, we’re asserting in our motion *** was improper.” The court
       then stated, “so what I’m hearing is that there’s a question of whether there was compliance
       with this court’s remand; is that correct?” Plaintiff’s counsel answered, “Correct, in
       conjunction with the Medical Practice Act.” The court then stated that it “need[ed] a response”
       on that issue, and set the matter for hearing on May 23, 2016.
¶ 38        The Department filed a response to plaintiff’s motion for a stay on May 12, 2016. In that
       response, the Department argued first, that plaintiff’s motion was premature because the
       circuit court had not yet entered a final appealable order after reviewing the Department’s
       order on remand. Alternatively, the Department argued that plaintiff had not met the requisite
       factors to warrant the issuance of a stay. Specifically, the Department contended that plaintiff
       had failed to show that there was a reasonable likelihood of success on the merits, that the stay
       was necessary to preserve the status quo, or that it would not be contrary to public policy.


                                                   -9-
¶ 39       The circuit court denied that motion in a written order on May 23, 2016, and further
       ordered the Department to supplement the circuit court’s record with a copy of the March 1,
       2016, order entered by the Director on remand. No transcript exists in the record for the
       proceedings that occurred on that date. On August 31, 2016, the circuit court entered an order
       finding “that the new decision of the administrative agency complie[d] with the court’s
       directions on remand” and “dismissed” the case.
¶ 40       The Department filed a notice of appeal from that order on September 29, 2016, and
       plaintiff filed a notice of cross-appeal on October 7, 2016.
¶ 41       Before turning to the merits of the Department’s appeal or plaintiff’s cross-appeal, this
       court has an independent duty to consider our jurisdiction. Archer Daniels Midland Co. v.
       Barth, 103 Ill. 2d 536, 539 (1984); In re Estate of Gagliardo, 391 Ill. App. 3d 343, 349 (2009).
       This duty is present, even where a party has not contested the court’s jurisdiction to review the
       matter. Secura Insurance Co. v. Illinois Farmers Insurance Co., 232 Ill. 2d 209, 213 (2009);
       Tunca v. Painter, 2012 IL App (1st) 093384, ¶ 22. When jurisdiction is found lacking, the
       reviewing court must dismiss the appeal. Tunca, 2012 IL App (1st) 093384, ¶ 22; Board of
       Education of the City of Chicago v. Chicago Teachers Union, Local 1, 26 Ill. App. 3d 806, 813
       (1975) (the question of jurisdiction “is always open and we may of our own motion dismiss an
       action where want of jurisdiction appears”).
¶ 42       The parties both initially agreed that this court has jurisdiction to consider this appeal
       because it was an appeal from a final order—specifically, the August 31, 2016, order of the
       circuit court—pursuant to Illinois Supreme Court Rule 301 (eff. Feb. 1, 1994). The
       Department further contended that the circuit court’s prior December 11, 2015, remand order
       was not final because the court remanded the matter to the Department to reconsider the
       discipline originally imposed, citing Hooker v. Retirement Board of the Firemen’s Annuity &
       Benefit Fund, 391 Ill. App. 3d 129, 136 (2009).
¶ 43       Upon this court’s examination of the record in this case, we determined that a potential
       question existed regarding whether the December 11, 2015, order, which remanded the matter
       to the Department for the imposition of a suspension with no minimum period, was the final
       order in this case, and whether the Department’s notice of appeal, filed more than nine months
       later on September 29, 2016, was timely to confer jurisdiction on this court. See Ill. S. Ct. R.
       303(a) (eff. Jan. 1, 2015) (to obtain appellate jurisdiction, the appellant must file a notice of
       appeal with the clerk of the circuit court within 30 days after entry of the final judgment
       appealed from, or, if a timely postjudgment motion against the judgment has been filed, the
       appellant must file a notice of appeal within 30 days from the entry of the order disposing of
       the last postjudgment motion); Martin v. Cajda, 238 Ill. App. 3d 721, 728 (1992). Although, as
       stated above, the parties initially agreed that jurisdiction existed based on the August 31, 2016,
       order, appellate jurisdiction may not be conferred by laches, consent, waiver, or estoppel (see
       Jenner v. Wissore, 164 Ill. App. 3d 259 (1988); Johnson v. Coleman, 47 Ill. App. 3d 671
       (1977)), and the beliefs of the court or parties as to the finality of an order will not render a final
       order nonfinal (Martin, 238 Ill. App. 3d at 728 (citing Altschuler v. Altschuler, 399 Ill. 559
       (1948))).
¶ 44       In light of the above, on December 21, 2017, this court instructed the parties to brief the
       issue of this court’s jurisdiction, specifically, whether the December 11, 2015, remand order
       was final and appealable, and if so, whether the revestment doctrine applies so that the circuit
       court was subsequently revested with jurisdiction. In the Department’s supplemental brief, it

                                                     - 10 -
       contends that the circuit court’s remand order was interlocutory, not final. The Department
       states that we should interpret the circuit court’s remand order as allowing the Department
       discretion to impose any discipline, up to and including a suspension with no minimum period,
       but not requiring the imposition of a particular sanction. Because a circuit court may not dictate
       the specific discipline to be imposed on remand (Wilson v. Department of Professional
       Regulation, 317 Ill. App. 3d 57, 67 (2000); Obasi v. Department of Professional Regulation,
       266 Ill. App. 3d 693, 704 (1994)), the Department asks this court to read the circuit court’s
       order as merely providing “the ceiling” for a possible sanction so as to not render the circuit
       court’s order unlawful. In the alternative, the Department argues that the revestment doctrine
       applies and that the circuit court was revested with jurisdiction based on the subsequent
       proceedings in the circuit court.
¶ 45       In plaintiff’s supplemental response brief, plaintiff has taken a position contrary to the one
       he has previously advanced. Plaintiff now contends that his prior position was incorrect and
       argues that the remand order was final and appealable. Plaintiff points out that where a case is
       remanded to enter a judgment at the direction of the reviewing court, or to conduct further
       proceedings on uncontroverted incidental matters, then the judgment is final and reviewable
       (see Martin, 238 Ill. App. 3d at 724-27), and asserts that, pursuant to the specific instructions
       of the remand order, the Director had no discretion to enter a sanction other than a suspension
       with no minimum. Accordingly, plaintiff contends that the remand order was final and
       appealable, and since no notice of appeal was filed within 30 days of the entry of the remand
       order, this court does not have jurisdiction to consider this appeal and it should be dismissed.
       Additionally, plaintiff argues that the revestment doctrine does not apply in this case.
¶ 46       After reviewing the supplemental briefs and the record filed in this case, this court has
       determined that we need not reach the issue of the finality of the remand order. Assuming
       without deciding that the remand order was final, the circuit court was revested with
       jurisdiction based on the proceedings following that order. For the following reasons, we
       conclude that the revestment doctrine applies, and accordingly, that this court possesses
       jurisdiction to consider this appeal and cross-appeal.
¶ 47       In general, a trial court generally loses jurisdiction to hear a cause at the end of the 30-day
       window following the entry of a final judgment. People v. Bailey, 2014 IL 115459, ¶ 8. The
       revestment doctrine, however, acts as an exception to that general rule. Id. Under the
       revestment doctrine, a circuit court may be “revested” with jurisdiction after the time for
       appealing from a final order has passed without an appeal, when three criteria are met. Id. ¶ 19;
       People v. Kaeding, 98 Ill. 2d 237, 241 (1983). For the revestment doctrine to apply, both
       parties must “(1) actively participate in the proceedings; (2) fail to object to the untimeliness of
       the late filing; and (3) assert positions that make the proceedings inconsistent with the merits of
       the prior judgment and support the setting aside of at least part of that judgment.” (Emphasis
       omitted.) Bailey, 2014 IL 115459, ¶ 25; see also Kaeding, 98 Ill. 2d at 241.
¶ 48       Plaintiff argues that this is not a proper case to apply the revestment doctrine. Specifically,
       plaintiff contends that the Department did not actually “active[ly] oppos[e] the Remand Order
       by the Department” and that its actions were merely “in opposition to [plaintiff’s] Motion for
       [a] Stay.” We disagree.
¶ 49       In this case, we find that all three criteria were met so that, even if the remand order was
       final and appealable, the circuit court was subsequently revested with jurisdiction. After the
       remand order was issued, the parties continued to actively participate in the matter, disputing

                                                    - 11 -
       what the ultimate discipline should be. Neither party objected to the circuit court’s authority to
       review the Director’s decision on remand, and both parties engaged in proceedings
       inconsistent with the remand order. Specifically, the Department continued to take the position
       that the Director’s initial discipline of an indefinite suspension for a minimum of three years
       was appropriate, and plaintiff sought a stay of the Director’s decision on remand, contending
       that the Director had acted improperly on remand and had “violated the requirements of the
       Medical Practice Act.” Because both the Department and plaintiff challenged the remand
       order, arguing for “setting aside of at least part of that judgment,” the third criterion—often the
       most difficult to satisfy—was met. See Bailey, 2014 IL 115459, ¶ 25; Kaeding, 98 Ill. 2d at
       241.
¶ 50        Having so found, we reach the merits of the Department’s appeal and plaintiff’s
       cross-appeal. In this court, the Department contends that the Director did not abuse his
       discretion in imposing a sanction of indefinite suspension of plaintiff’s license for a minimum
       of three years, and that the circuit court improperly usurped the Department’s administrative
       authority. Accordingly, the Department requests that this court affirm the original
       administrative decision. Plaintiff cross-appeals, arguing that, in light of the “mitigating
       circumstances,” a sanction involving any amount of suspension is “unduly harsh” and “the
       lesser sanction of probation” should have been imposed instead.
¶ 51        Final administrative decisions made by the Department pursuant to the Act are subject to
       judicial review under the provisions of the Administrative Review Law (735 ILCS 5/3-101
       et seq. (West 2014)). 225 ILCS 60/41 (West 2014). The Administrative Review Law provides
       that this court may review “all questions of law and fact presented by the entire record,” but
       may not consider new or additional evidence in making its determination. 735 ILCS 5/3-110
       (West 2014). In reviewing a final administrative decision, we review the Director’s decision
       and not the ALJ’s or the circuit court’s determination. Parikh v. Division of Professional
       Regulation of the Department of Financial & Professional Regulation, 2014 IL App (1st)
123319, ¶ 19. The standard of review depends on the question presented; this court reviews
       factual questions under the manifest weight of the evidence standard, questions of law de novo,
       and mixed questions of law and fact under the clearly erroneous standard. Heabler v. Illinois
       Department of Financial & Professional Regulation, 2013 IL App (1st) 111968, ¶ 17; Kafin v.
       Division of Professional Regulation of the Department of Financial & Professional
       Regulation, 2012 IL App (1st) 111875, ¶ 31.
¶ 52        “It is for the Director, as the trier of fact, to evaluate all evidence, judge the credibility of
       witnesses, resolve any conflicts in the evidence, and draw reasonable inferences and
       conclusions from the facts.” Anderson v. Department of Professional Regulation, 348 Ill. App.
3d 554, 561 (2004). “The Director may accept or reject as much or as little of a witness’s
       testimony as he pleases.” Morgan v. Department of Financial & Professional Regulation, 388
Ill. App. 3d 633, 658 (2009). It is not the function of this court to “ ‘reevaluate witness
       credibility or resolve conflicting evidence,’ but rather to determine only ‘whether the findings
       of fact are supported by the manifest weight of the evidence.’ ” Id. (quoting Ulysse v. Lumpkin,
       335 Ill. App. 3d 886, 893 (2002)).
¶ 53        Where, as here, we are reviewing the propriety of a particular sanction imposed by the
       Director, the standard of review is whether the Director abused his discretion in the imposition
       of the sanction. Kafin, 2012 IL App (1st) 111875, ¶ 42; Reddy v. Department of Professional
       Regulation, 336 Ill. App. 3d 350, 354 (2002). The Director abuses his discretion when a

                                                    - 12 -
       sanction is imposed that is (1) overly harsh, arbitrary or unreasonable in view of the mitigating
       circumstances, or (2) unrelated to the purpose of the statute. Siddiqui v. Department of
       Professional Regulation, 307 Ill. App. 3d 753, 763 (1999); Kafin, 2012 IL App (1st) 111875,
       ¶¶ 42-43. On review, “[w]e must defer to the administrative agency’s expertise and experience
       in determining what sanction is appropriate to protect the public interest.” Reddy, 336 Ill. App.
3d at 354. A hearing officer may consider sanctions imposed in similar cases, but each case
       must be considered on its merits. Siddiqui, 307 Ill. App. 3d at 764.
¶ 54       We first examine whether the punishment was overly harsh, arbitrary, or unreasonable in
       view of mitigating circumstances. Kafin, 2012 IL App (1st) 111875, ¶ 43. Plaintiff argues that
       the Department acted arbitrarily in imposing a sanction on him that was significantly more
       severe than sanctions that were imposed on other doctors in similar cases. Specifically,
       plaintiff points to consent orders entered in proceedings against Dr. Farzana Begum and Dr.
       Kamal Patel.
¶ 55       As an initial matter, the Department contends that the circuit court erred in taking judicial
       notice of the consent order entered in the case of Dr. Patel because plaintiff had not previously
       raised it during the proceedings before the Department. See 735 ILCS 5/3-110 (West 2014)
       (“No new or additional evidence in support of or in opposition to any finding, order,
       determination or decision of the administrative agency shall be heard by the court.”);
       Danigeles v. Illinois Department of Financial & Professional Regulation, 2015 IL App (1st)
142622, ¶ 69 (a court “may not consider new or additional evidence [that was not previously
       before the agency] in making its determination”). Although we question whether the circuit
       court appropriately took judicial notice of a consent order that plaintiff had not previously
       brought before the agency for its consideration, we determine that we need not reach this issue.
       Even assuming that the circuit court properly considered the consent order of Dr. Patel, we still
       could not conclude that the agency acted arbitrarily in imposing its chosen sanction on
       plaintiff.
¶ 56       Although “the hearing officer may consider sanctions imposed in similar cases *** each
       case must be considered on its merits [citation], and it is for the Department to determine the
       appropriate sanction in each case.” Siddiqui, 307 Ill. App. 3d at 764; see also Robbins v.
       Department of State Police Merit Board, 2014 IL App (4th) 130041, ¶ 50 (declining to
       consider whether a discharge was unreasonable because the agency failed to consider unrelated
       cases in making its determination).
¶ 57       We find the cases involving other physicians on which plaintiff relies to be distinguishable
       from the case at bar and unsupportive of his claim that the Department acted arbitrarily.
       Although Drs. Begum and Patel were both sanctioned for similar criminal violations involving
       the acceptance of kickbacks, the procedural posture of their cases was significantly different
       from that of plaintiff since they were each sanctioned pursuant to negotiated consent orders.
       See Cleveringa v. J.I. Case Co., 192 Ill. App. 3d 1081, 1085-86 (1989) (“A party who refuses
       to settle a case on agreed terms always risks that he will be exposed to enhanced liability by
       that refusal. This is the essence of settlement negotiations.”); Siddiqui, 307 Ill. App. 3d at 764
       (finding consent orders involving sanctions of physicians under the Act to be distinguishable
       from the plaintiff physician’s case, where the plaintiff had not entered a consent order, and
       instead had proceeded to an administrative hearing).
¶ 58       Plaintiff argues, however, that imposing a harsher sanction on him than Drs. Begum and
       Patel “serves no other purpose than to penalize [plaintiff] for choosing to exercise his right to a

                                                   - 13 -
       hearing before the Department.” Plaintiff contends that this “violates [his] right to due
       process,” citing a criminal case—People v. Love, 139 Ill. App. 3d 104, 118 (1985). Plaintiff
       however, provides no argument on this point, nor does he cite any authority which would
       support the application of criminal due process principles in an administrative context.
       Accordingly, we find that plaintiff has waived this constitutional issue, by failing to adequately
       raise it. Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2017) (“[p]oints not argued are waived”); Biggs v.
       Cummins, 5 Ill. 2d 512, 516 (1955) (“It is not enough merely to assert in a vague and general
       fashion that constitutional safeguards are violated.”).
¶ 59       Additionally, the fact that Drs. Begum and Patel were sanctioned pursuant to consent
       orders provides another point of distinction. Since plaintiff’s case proceeded to an
       administrative hearing, the ALJ was able to hear plaintiff’s testimony and make particular
       observations about plaintiff’s candor and demeanor, which would not have occurred in cases
       resolved by consent order prior to a hearing. Those observations—specifically, that plaintiff
       was not candid, that he was not sincerely regretful, and that he failed to appreciate the gravity
       of Medicare fraud—were properly considered by the Director in fashioning an appropriate
       sanction.
¶ 60       We also disagree with plaintiff’s premise that the sanction imposed against Dr. Patel was
       less severe than the one imposed on plaintiff because Dr. Patel’s sanction did not include a
       minimum period. In the consent order involving Dr. Patel, the Department and Dr. Patel agreed
       that he had been found guilty of multiple counts of soliciting and receiving kickbacks, and
       conspiracy to solicit and receive kickbacks, and that he had received a term of imprisonment of
       eight months, followed by a one-year term of supervised release. Dr. Patel and the Department
       also agreed, “in order to resolve this matter,” that a sanction of an “indefinite[ ] suspen[sion]”
       of his license should be imposed. The consent order further provided that Dr. Patel would “not
       be eligible to file his Petition to Restore [his medical license] until such time as he [wa]s able to
       provide documented proof of completion of his criminal sentence in [his] Criminal Case.”
¶ 61       Although the consent order used different language than that used by the Department in
       this case, the consent order regarding Dr. Patel effectively did impose a minimum term, since
       Dr. Patel was required to provide proof of the completion of his criminal sentence before he
       was able to return to practice. Similarly here, the Department sought to coincide the minimum
       suspension period with plaintiff’s criminal sentence—namely, his term of probation.
¶ 62       Deferring to the Director’s expertise and experience, as we must, our review of the record
       reveals that the sanction imposed was neither unreasonable nor arbitrary. In this case, the
       Director stated the recommended discipline was based on a variety of factors, including
       plaintiff’s lack of candor, his insincerity in his professions of regret, and his failure to
       recognize the seriousness of his violation. Accordingly, the Director found that a sanction of a
       suspension, including a three-year minimum period, was appropriate, so that plaintiff could
       demonstrate that he was unlikely to engage in further fraud before he was allowed to practice
       again. Deferring to the findings by the Director, such sanction cannot be said to be
       unreasonable or arbitrary.
¶ 63       Finally, we consider whether the punishment was unrelated to the purpose of the statute.
       The purpose of the Act is to protect the public health and welfare from those not qualified to
       practice medicine. Parikh v. Division of Professional Regulation of the Department of
       Financial & Professional Regulation, 2012 IL App (1st) 121226, ¶ 27. The Department argues
       that by committing Medicare fraud, plaintiff acted dishonestly and inconsistent with the “high

                                                    - 14 -
       standard of honesty and integrity imposed on the medical profession.” Cicmanec v.
       Department of Registration & Education, 182 Ill. App. 3d 710, 718 (1989). Plaintiff, however,
       contends that the sanction imposed on him was “unrelated to the purpose of the Act” because
       accepting a kickback “does not establish that patients received improper medical care.”
¶ 64       Plaintiff cites no authority which would support a contention that sanctioning a physician
       for the commission of Medicare fraud is unrelated to the purpose of the Act. Plaintiff
       effectively argues that the only kinds of offenses that can be found to be related to the purpose
       of the Act are those that are directly related to “improper medical care.” We disagree. Where,
       as here, plaintiff pleaded guilty to a felony, and “[e]ngag[ed] in dishonorable, unethical or
       unprofessional conduct of a character likely to deceive, defraud or harm the public,” we
       conclude that the sanction imposed by the Director was not unrelated to the purpose of the Act.
       See Danigeles, 2015 IL App (1st) 142622, ¶¶ 104-05 (where a dentist was found to have
       fraudulently billed two insurance companies and made false statements on insurance claim
       forms, her “repeated and brazen conduct put the public’s welfare in jeopardy” and the
       Department’s decision to revoke her dental license for a minimum of five years and impose a
       $125,000 fine was not unrelated to the purpose of the Illinois Dental Practice Act (225 ILCS
       25/1 et seq. (West 2012))).
¶ 65       Finally, plaintiff contends that he was not given proper notice of the Department’s
       allegations. Specifically, plaintiff asserts that the Department’s complaint referred only to a
       single instance of accepting a kickback, but that the Department went beyond the allegations of
       the complaint by discussing a “long series of similar acceptances.” Plaintiff argues that the
       Department should have been limited to eliciting testimony and evidence regarding only the
       single instance of accepting a kickback for which he pleaded guilty. Apparently recognizing
       that he failed to raise this argument at the administrative hearing, plaintiff contends that this
       issue is not waived, arguing that “subject matter jurisdiction cannot be waived and can be
       raised at any time and in any court.”
¶ 66       It is well settled that a party on administrative review forfeits any argument not presented
       to the agency. See Demesa v. Adams, 2013 IL App (1st) 122608, ¶ 52. Although subject matter
       jurisdiction is not an issue that may be waived (Belleville Toyota, Inc. v. Toyota Motor Sales,
       U.S.A., Inc., 199 Ill. 2d 325, 333 (2002)), plaintiff’s complaints regarding lack of notice do not
       implicate the Department’s subject matter jurisdiction.
¶ 67       As an initial matter, our supreme court has made clear that the “term ‘jurisdiction’ is not
       strictly applicable when referring to an administrative agency” and, instead, the term is used
       “as shorthand for describing the agency’s authority to act.” Zahn v. North American Power &
       Gas, LLC, 2016 IL 120526, ¶ 14 n.2. Nonetheless, even if the Department could possess
       “subject matter jurisdiction,” such jurisdiction “refers to the power of a court to hear and
       determine cases of the general class to which the proceeding in question belongs.” Belleville
       Toyota, 199 Ill. 2d at 334. As in this case, the Department is vested with the authority to decide
       the type of case that was presented here—namely, whether plaintiff violated the Act. See 225
       ILCS 60/22 (West 2014).
¶ 68       Alternatively, plaintiff requests that we review the issue under the plain error doctrine. The
       plain error doctrine, which normally is applied in criminal cases, generally allows a reviewing
       court to reach an unpreserved error when (1) the evidence is so closely balanced that the error
       alone threatened to tip the scales of justice against a criminal defendant or (2) the error was so
       fundamental and of such magnitude that it affected the fairness of the trial and challenged the

                                                   - 15 -
       integrity of the judicial process, regardless of the closeness of the evidence. People v.
       Piatkowski, 225 Ill. 2d 551, 565 (2007); People v. Herron, 215 Ill. 2d 167, 178-79 (2005).
       Courts have found the plain error doctrine may be applied in civil cases, but only in
       “exceedingly rare” circumstances. (Internal quotation marks omitted.) Wilbourn v. Cavalenes,
       398 Ill. App. 3d 837, 856 (2010) (quoting Palanti v. Dillon Enterprises, Ltd., 303 Ill. App. 3d
58, 66 (1999)). Specifically, in order for the doctrine to apply in a civil case, the party
       proposing the use of the doctrine must show a prejudicial error so egregious that it deprived the
       complaining party of a fair trial and substantially impaired the integrity of the judicial process
       itself. Baumrucker v. Express Cab Dispatch, Inc., 2017 IL App (1st) 161278, ¶ 55; Wilbourn,
398 Ill. App. 3d at 856.
¶ 69        Plaintiff, however, makes no argument or showing of egregious prejudice, contending only
       that he established plain error under the less onerous criminal standard. After the Department
       pointed out the additional requirement for the doctrine’s applicability in civil cases, plaintiff
       made no additional argument regarding plain error in his reply brief.
¶ 70        Nonetheless, we are not convinced that error, let alone plain error, occurred based on the
       introduction of evidence concerning kickbacks other than the single kickback that was the
       subject of plaintiff’s guilty plea. See People v. McGee, 398 Ill. App. 3d 789, 794 (2010)
       (“Without reversible error, there can be no plain error.”). In this case, plaintiff did not contest
       that he had committed the violations charged in the Department’s complaint. Rather, the
       administrative hearing focused on what the appropriate discipline should be for his admitted
       violations of the Act. Pursuant to section 2105-130 of the Department of Professional
       Regulation Law, once there has been a finding that a person has committed a violation, the
       Department may consider various aggravating and mitigating factors when determining the
       appropriate disciplinary sanction. The aggravating factors that may be considered include, but
       are not limited to:
                    “(1) the seriousness of the offenses;
                    (2) the presence of multiple offenses;
                    (3) prior disciplinary history ***;
                    (4) the impact of the offenses on any injured party;
                    (5) the vulnerability of any injured party, including, but not limited to,
                consideration of the injured party’s age, disability, or mental illness;
                    (6) the motive for the offenses;
                    (7) the lack of contrition for the offenses;
                    (8) financial gain as a result of committing the offenses; and
                    (9) the lack of cooperation with the Department or other investigative authorities.”
                20 ILCS 2105/2105-130(b) (West 2014).
¶ 71        In light of these stated factors, we would conclude that evidence regarding the series of
       kickbacks accepted by plaintiff—to which he freely admitted—provided context to his
       violation and was relevant to several factors listed above. Accordingly, we would be inclined
       to find no error in the Department’s consideration of the additional kickbacks.
¶ 72        Nonetheless, even if we were to find error, we would not find this to be one of the
       exceedingly rare civil cases that warrant application of the plain error doctrine. Wilbourn, 398
Ill. App. 3d at 856. Any possible error was not so prejudicial as to substantially impair the
       integrity of the judicial process itself, and accordingly, defendant’s notice claim is forfeited.

                                                   - 16 -
¶ 73       Based on the facts presented, it was not unreasonable for the Director to enter a sanction of
       a suspension for a minimum period of three years against plaintiff, and we therefore defer to
       the experience and expertise of the Department in fashioning the appropriate sanction. For the
       same reasons, we reject plaintiff’s cross-appeal, which argues that the circuit court erred in
       affirming the imposition of an indefinite suspension and that a sanction of probation should
       have been imposed instead. Accordingly, we reverse the judgment of the circuit court of Cook
       County, which affirmed the Department’s order imposing a sanction of suspension with no
       minimum period on remand, and we remand this matter for the imposition of a suspension with
       a three-year minimum period.

¶ 74      Reversed and remanded.




                                                  - 17 -